 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                         No. CR-15-01186-PHX-DLR
10                         Plaintiff,                   DETENTION ORDER
11    v.
12    Leon Arron Nopah,
13                         Defendant.
14
15           On August 2, 2019, Defendant appeared before this Court on a petition for
16   revocation of supervised release. A detention and preliminary revocation hearing were
17   held. The Court considered the information provided to the Court, the testimony of
18   Probation Officer Ruben Salgado, and the arguments of counsel in determining whether
19   Defendant should be released on conditions set by the Court and whether probable cause
20   exists to believe the allegations set forth in the Petition were committed and that the
21   defendant committed the allegations.
22           The Court finds that Defendant, having previously been convicted and placed on
23   supervised release, and having appeared before the Court in connection with a petition to
24   revoke his supervised release, has failed to establish by clear and convincing evidence that
25   he is not likely to flee or pose a danger to the safety of the community if released pursuant
26   to Rule 46(d), and Rule 32.1(a)(6), Federal Rules of Criminal Procedure, and 18 U.S.C. §
27   3143.
28   ///
 1            It is further found that probable cause exists that the allegations contained in the
 2   Petition filed December 7, 2018 were committed and that the defendant committed the
 3   allegations.
 4            IT IS THEREFORE ORDERED that Defendant be detained pending further
 5   proceedings.
 6            IT IS FURTHER ORDERED setting an Admit/Deny Hearing for Tuesday,
 7   October 1, 2019 at 9:00 a.m. before Judge Douglas L. Rayes in Courtroom 606 at the
 8   Sandra Day O’Connor U.S. Courthouse, 401 West Washington Street, Phoenix, Arizona
 9   85003.
10            Dated this 2nd day of August, 2019.
11
12
13                                                        Honorable Eileen S. Willett
14                                                        United States Magistrate Judge

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    -2-
